DETAILED ACTION
Claims 1-12 and 15-16 are pending in this application and claims 13-14 and 17 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 04/13/2018 (EP 18167380.7).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 10/09/2020 and 10/20/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Objections
Claims 1-12 and 15-16 are objected to because of the following informalities:  
Claim 1 line 6 recites “comprising” suggests change to “comprising:” with a colon to determine the method comprising all rest of limitations. Similar issue exists in claims 15-06. 
Claim 2 line 1 recites “A method according to Claim” suggests changes to “The method according to claim” for clarification purpose. Examiner want to point out “The method” refers back to claim 1 instead of “new a method” and also suggests change “Claim” to lower case “claim” to avoid grammatically error. Similar issues exist in claims 3-12.
Claim 6 line 5 recites “on the access link” without ending with a period. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 15 recites “ where at least one of the infrastructure equipment… (refers as limitation A), the at least one spectral efficiency technique allowing … (refers least one spectral efficiency technique not allowing… (refers as limitation C)” are vague and indefinite because whether claim refers as “at least one of A, B, C” or “at least one of A, at least one of B, and at least one of C”. Similar to claim 15 line 15.
Claim 5 line 4 recites “equipment may allocate”, it is unclear if the feature following the phrase “may” is an required further of the invention since the phrase “may” makes optional but does not require the feature.  The claim should be amended to recite more direct and positive language such as “to”, “that”, or “which”. 
Claim 7 line 5 recites “signals can be multiplexed”, it is unclear if the feature following the phrase “can be” is an required further of the invention since the phrase “can be” makes optional but does not require the feature. The claim should be amended to recite more direct and positive language such as “to”, “that”, or “which”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (US 2018/0092139 A1) in view of Huawei (IDS filed on 10/09/2020 NPL reference #3).
Regarding claim 1, Novlan teaches a method of controlling communications within a wireless communications network comprising a plurality of infrastructure equipment each being configured to communicate with one or more others of the infrastructure equipment via a backhaul communications link, one or more of the infrastructure equipment each being configured to communicate with one or more communications devices via an access link (wireless communication system 100 comprising relay node 210 and network node 104 and UE 102 via access links and backhaul links see Novlan: Fig.2), the method comprising 
receiving, at a first of the infrastructure equipment acting as a donor node connected to a core network part of the wireless communications network, signals representing data from one or more others of the infrastructure equipment, the data having been received at the one or more others of the infrastructure equipment from one or more of the communications devices or from other infrastructure equipment (receiving, at network node 104 connect to EPC 220, signals from Relay nodes 210 and UE 102 see Novlan: ¶[0033]; Fig.2), and 
transmitting, by the first infrastructure equipment, the data from the one or more others of the infrastructure equipment to the core network part of the wireless communications network (transmitting, by the network node 104, the data from Relay nodes 210 and UEs 102 to the EPC 220 see Novlan: Fig.2; ¶[0033-0034]), 

Novlan does not explicitly teaches the at least one spectral efficiency enhancing technique allowing the at least one infrastructure equipment to receive the signals in the backhaul communications link, the at least one spectral efficiency enhancing technique not allowing the at least one infrastructure equipment to receive the signals in the access link. 
However, Huawei teaches the at least one spectral efficiency enhancing technique allowing the at least one infrastructure equipment to receive the signals in the backhaul communications link, the at least one spectral efficiency enhancing technique not allowing the at least one infrastructure equipment to receive the signals in the access link (dynamic/flexible resource allocation between backhaul and access includes resource allocation by using frame timing adjustment and line of sight (LOS) channel; and high spectrum efficiency backhaul link with high reliability see Huawei: Fig.7; section 2.2 and section 2.3) in order to enhance IAB physical layer technology (see Huawei: Section 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Novlan to include (or to 
Regarding claim 2, the modified Novlan taught the method according to claim 1 as described hereinabove. Huawei further teaches wherein the at least one spectral efficiency enhancing technique comprises receiving the signals using one or more beams in which power of each of the signals is focussed, each of the one or more beams being separately identifiable and forming a directional bias with respect to the at least one infrastructure equipment (enhancement of spatial transmission scheme with SDN based on multiplexing and provide special design such as enhanced beam management to considering the difference between the two types of links; and beam management enhancement see Huawei: Section 2.2 Enhancement of spatial transmission scheme) in order to improve performance for SDM based multiplexing (see Huawei: section 2.2; section 2.3).  
Regarding claim 3, the modified Novlan taught the method according to claim 2 as described hereinabove. Huawei further teaches wherein the data is modulated onto the signals with a higher order modulation scheme than if the at least one spectral efficiency enhancing technique was not used to receive the signals (high order modulation at backhaul link and the relatively stable channel condition of backhaul and better Donor/RN processing capability see Huawei: Section 2.2) in order to enhance IAB physical layer technology (see Huawei: Section 1).
Regarding claim 4, the modified Novlan taught the method according to claim 2 as described hereinabove. Huawei further teaches wherein the signals are transmitted with a higher code rate than if the at least one spectral efficiency enhancing technique was not used to receive the signals (high order modulation at backhaul link and the relatively stable channel condition of backhaul and better Donor/RN processing capability see Huawei: Section 2.2) in order to enhance IAB physical layer technology (see Huawei: Section 1).  
Regarding claim 5, the modified Novlan taught the method according to claim 1 as described hereinabove. Novlan further teaches wherein the at least one spectral efficiency enhancing technique comprises transmitting, by the at least one infrastructure equipment to the one or more other infrastructure equipment, an indication that the one or more other infrastructure equipment may allocate a larger amount of radio resources for the backhaul communications link than compared to the radio resources for the access link, the larger amount of radio resources being allocated by aggregating a plurality of smaller units of radio resources (larger data volume per unit area (e.g., high system spectral efficiency—for example about 3.5 times that of spectral efficiency of long term evolution (LTE) systems see Novlan: ¶[0031]).  
Regarding claim 6, the modified Novlan taught the method according to claim 1 as described hereinabove. Huawei further teaches wherein the at least one spectral efficiency enhancing technique comprises transmitting the signals by the one or more others of the infrastructure equipment and/or the one or more of the communications devices with a smaller density of demodulation reference signals, DM-RS, in the frequency domain on the backhaul communications link than compared to on the 
Regarding claim 7, the modified Novlan taught the method according to claim 5 as described hereinabove. Huawei further teaches wherein the at least one spectral efficiency enhancing technique comprises increasing a maximum number of layers onto which the signals can be multiplexed using a multiple-input and multiple-output, MIMO, multiplexing process (MIMO enhancement backhaul link can reuse all the NR MIMO feature see Huawei: Section 2.3) in order to enhance IAB physical layer technology (see Huawei: Section 1).
Regarding claim 8, the modified Novlan taught the method according to claim 6 as described hereinabove. Huawei further teaches wherein the at least one spectral efficiency enhancing technique comprises transmitting the signals on the backhaul communications link with a smallest DM-RS density of a plurality of predefined DM-RS densities of the access link (the density of DMRS for backhaul links can be reduced due to the fact that the channel state of backhaul links is of low variation in time domain see Huawei: section 2.2) in order to enhance IAB physical layer technology (see Huawei: Section 1).  
Regarding claim 9, the modified Novlan taught the method according to claim 1 as described hereinabove. Huawei further teaches wherein the at least one spectral efficiency enhancing technique comprises transmitting the signals by the one or more others of the infrastructure equipment with a smaller density of demodulation reference signals, DM-RS, in the time domain on the backhaul communications link than 
Regarding claim 10, the modified Novlan taught the method according to claim 9 as described hereinabove. Huawei further teaches wherein the at least one spectral efficiency enhancing technique comprises transmitting the signals on the backhaul communications link with a smallest time domain DM-RS density of a plurality of predefined time domain DM-RS densities of the access link (the density of DMRS for backhaul links can be reduced due to the fact that the channel state of backhaul links is of low variation in time domain see Huawei: section 2.2) in order to enhance IAB physical layer technology (see Huawei: Section 1).  
Regarding claim 11, the modified Novlan taught the method according to claim 1 as described hereinabove. Huawei further teaches wherein radio resources for the backhaul communications link and radio resources for the access link are separated from one another in the frequency domain (with flexible partitioning of radio resource (i.e. FDM/TDM/SDM) between access and backhaul links see Huawei: section 2.2; Fig.7) in order to enhance IAB physical layer technology (see Huawei: Section 1).  
Regarding claim 12, the modified Novlan taught the method according to claim 1 as described hereinabove. Huawei further teaches wherein radio resources for the backhaul communications link and radio resources for the access link are separated from one another in the time domain (with flexible partitioning of radio resource (i.e. 
Regarding claims 15-16, they are rejected for the same reason as claim 1 as set forth hereinabove. Claims 15 and 16 recite a method or a first infrastructure equipment that perform similar method of claim 1 as described hereinabove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GUANG W. LI
Primary Examiner
Art Unit 2478


March 19, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478